Exhibit 10.2

 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

GAS GATHERING AND COMPRESSION AGREEMENT

(Sherwood)

 

This Gas Gathering and Compression Agreement (“Agreement”) is made and entered
into this 16th day of April, 2012, by and between MARKWEST LIBERTY MIDSTREAM &
RESOURCES, L.L.C., a Delaware limited liability company (“MarkWest”), and ANTERO
RESOURCES APPALACHIAN CORPORATION, a Delaware corporation (“Antero”). MarkWest
and Antero may be referred to individually as a “Party,” or collectively as the
“Parties.”

 

RECITALS:

 

A.                                    Antero owns or controls Gas produced from
oil and gas leasehold rights or other oil and gas interests and rights, and
Antero desires to develop such interests and rights for the production of oil
and/or gas.

 

B.                                    Upon the development of Antero’s interests
for the production of gas, Antero will require, and MarkWest is willing to
provide, certain gas gathering and compression facilities for Antero’s Gas, upon
the terms and conditions set forth in this Agreement.

 

AGREEMENT:

 

In consideration of the mutual covenants and agreements contained herein, Antero
and MarkWest agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1: DEFINITIONS

 

Accounting Period.  The period commencing at 10:00 a.m., Eastern Time, on the
first (1st) day of a calendar month and ending at 10:00 a.m., Eastern Time, on
the first (1st) day of the next succeeding month; provided that the first
Accounting Period shall commence on the Gathering Effective Date of the Lateral
whose Gathering Effective Date first occurs, and the last Accounting Period
shall end on the date on which the term of this Agreement ends as provided in
Section 2.1.

 

Affiliate.  With respect to an entity, any other entity controlling, controlled
by or under common control with such entity.  As used in this definition, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity, whether through ownership of voting securities, by
contract or otherwise.

 

Annex.  A Lateral Annex or Compressor Station Annex, as applicable.

 

Antero’s Gas.  Gas actually delivered by Antero to a Receipt Point.

 

Audit Period.  As defined in Section 9.2.

 

Btu.  A British Thermal Unit, which is the quantity of heat required to raise
the temperature of one (1) pound avoirdupois of pure water from fifty-eight and
five tenths degrees Fahrenheit (58.5°F) to fifty-nine and five tenths degrees
Fahrenheit (59.5°F) at a pressure of fourteen and six hundred ninety-six
thousandths pounds per square inch absolute (14.696 psia).

 

Business Day.  Any day other than Saturday, Sunday or a legal holiday in the
State of West Virginia.

 

Compression Effective Date.  With respect to each Compressor Station, the date
on which such Compressor Station has been constructed and made operational and
is capable of operating at its design pressure and other design parameters, in
each case in accordance with the Compressor Station Annex with respect to such
Compressor Station, or, (a) if such Compressor Station is located on a Lateral
and at such time the Gathering Effective Date for such Lateral has not occurred,
such later date on which the Gathering Effective Date for such Lateral has
occurred, or (b) in the case of the Sherwood Compressor Station or any other
Compressor Station that is immediately upstream of the Processing Plant, if at
such time the Processing Effective Date under the Processing Agreement has not
occurred, such later date on which the Processing Effective Date under the
Processing Agreement has occurred.

 

Compression Fee.  As defined in Section 4.2.b.

 

2

--------------------------------------------------------------------------------


 

Gathering System Fuel.  All Gas and electric power measured and utilized as fuel
or power for the Gathering System, including Gas and electric power utilized as
fuel or power for Compressor Stations.

 

Compressor Station.  Each field compression station on a Lateral that is
constructed and installed in accordance with a Compressor Station Annex and
Section 4.2, including, for this purpose, the field compressor station that is
to be constructed and installed at the Sherwood Plant even though it is not on a
Lateral.

 

Compressor Station Annex.  The Compressor Station Annex for each Compressor
Station attached to this Agreement as of the date hereof,  together with each
additional Compressor Station Annex added to this Agreement by the mutual
agreement of the Parties after the date hereof, containing each of the items
contemplated by this Agreement to be set forth in a Compressor Station Annex and
substantially in the form of the Compressor Station Annexes for the Zinnia,
Middle Point and Sherwood Compressor Stations dated as of the date hereof and
attached hereto.

 

CPI.  As defined in Section 8.2.

 

CPR Panel.  As defined in Section 16.3.

 

Dispute.  As defined in Section 16.3.

 

Dispute Notice.  As defined in Section 16.3.

 

Force Majeure.  Any cause or condition not within the reasonable control of the
Party claiming suspension and which, by the exercise of reasonable diligence,
such Party is unable to prevent or overcome, and, without limiting the
generality of the foregoing, specifically includes major equipment failures,
inabilities or delays in obtaining requisite permits, easements and rights of
way (except as expressly set forth below in this paragraph), consents and
authorizations, and delays occasioned by governmental actions; provided, that
inabilities to obtain or delays in obtaining rights of way and easements for the
construction of the Zinnia Lateral and Middle Point Lateral as set forth as of
the date of this Agreement in the Lateral Annex therefor shall not constitute
Force Majeure.

 

Gas.  All hydrocarbon and non-hydrocarbon substances produced from gas and/or
oil wells in a gaseous state at the relevant receipt point.

 

Gathering Effective Date.  With respect to each Lateral, the date on which such
Lateral has been constructed and made operational and is capable of operating at
its design pressure, in each case in accordance with the Lateral Annex for such
Lateral, or, if at such time the Processing Effective Date under the Processing
Agreement has not occurred, such later date on which the Processing Effective
Date under the Processing Agreement has occurred.

 

3

--------------------------------------------------------------------------------


 

Gathering Fee.  With respect to each Lateral, the gathering fee per Mcf set
forth in the Lateral Annex for such Lateral.

 

Gathering System.  Gas gathering facilities operated by MarkWest and used to
transport Antero’s Gas from the Receipt Points to the Redelivery Points,
including the Compressor Stations, and the associated tankage and separation and
dehydration equipment.  The Gathering System includes the Laterals together with
all valves, meters and appurtenant facilities, liquid and drip collection and
handling facilities, and pigging facilities and equipment, and includes also all
rights-of-way, permits and other rights acquired by MarkWest in furtherance of
its gathering obligations under this Agreement.  The Gathering System also
includes the interconnections to the Sherwood Plant and pig launchers, pig
receivers, slug catchers, and other facilities to deliver High Pressure
Condensate to the Sherwood Plant.

 

GPM.                 The number of gallons of Plant Products per 1,000 Mcf of
Gas.

 

Gross Heating Value.  The number of Btus produced by the combustion, on a dry
basis and at a constant pressure, of the amount of Gas which would occupy a
volume of 1 cubic foot at a temperature of [***] and at a pressure of [***],
with air of the same temperature and pressure as the Gas, when the products of
combustion are cooled to the initial temperature of the Gas and air and when the
water formed by combustion is condensed to the liquid state. Hydrogen sulfide
shall be deemed to have no heating value.

 

High Pressure Condensate.  That portion of the Gas that condenses in, and is
recovered from, the Gathering System as a liquid.

 

Indemnifying Party and Indemnified Party.  As defined in Section 11.3.

 

Interest(s).  Any right, title, or interest in and to oil and gas leases and
mineral fee interests, together with any pooling, unitization or communitization
of any of the foregoing rights.

 

Lateral.  That portion of the Gathering System designated in a Lateral Annex as
a Lateral and constructed and installed in accordance with a Lateral Annex and
Section 4.1.

 

Lateral Annex.  The Lateral Annex for each Lateral attached to this Agreement as
of the date hereof, together with each additional Lateral Annex added to this
Agreement by the mutual agreement of the Parties after the date hereof,
containing each of the items contemplated by this Agreement to be set forth in a
Lateral Annex and substantially in the form of the Lateral Annex for the Zinnia
and Middle Point Laterals dated as of the date hereof and attached hereto.

 

Losses.  Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim,  judgment, lien, fine or penalty asserted by a third party
unaffiliated with the Party incurring

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

such, and which are incurred by the applicable Indemnified Party on account of
injuries (including death) to any person or damage to or destruction of any
property, sustained or alleged to have been sustained in connection with or
arising out of the matters for which the Indemnifying Party has indemnified the
applicable Indemnified Party.

 

Lost and Unaccounted For Gas.  Any Gas lost or otherwise not accounted for
incident to or occasioned by the gathering, treating, compressing (if
applicable), and redelivery, as applicable, of Gas, including Gas released
through leaks, instrumentation, relief valves, unmeasured flares, ruptured
pipelines, and blow downs of pipelines, vessels, and equipment.

 

Mcf.  1,000 cubic feet of Gas, measured at Standard Base Conditions.

 

Measurement Points.  With respect to each Receipt Point, the inlet flange of the
measurement facilities of MarkWest located at such Receipt Point and, if
applicable, which are downstream of the Compressor Station.  For clarification
purposes, any measurement facilities installed upstream of a Compressor Station
shall not be considered a Measurement Point.

 

Minimum Compression Fee.  For each Compressor Station, for each Accounting
Period, the amount set forth as the Minimum Compression Fee in the Compressor
Station Annex for such Compressor Station.

 

Minimum Compression Fee Commencement Date.  For each Compressor Station, the
first day of the Accounting Period following the end of the first (1st) 90-day
period after the Compression Effective Date with respect to such Compressor
Station.

 

Minimum Gathering Fee Commencement Date.  For each Lateral, the first day of the
Accounting Period following the end of the first (1st) 90-day period after the
Gathering Effective Date with respect to such Lateral.

 

Minimum Gathering Fee.  For each Lateral, for each Accounting Period, the amount
set forth as the Minimum Gathering Fee in the Lateral Annex for such Lateral.

 

MMBtu.  1,000,000 Btus.

 

MMcf.  1,000,000 cubic feet of Gas, measured at Standard Base Conditions.

 

Plant Products.  As defined in the Processing Agreement.

 

Primary Term.  As defined in Section 2.1.

 

Processing Agreement.  That certain Gas Processing Agreement dated as of March
31, 2011 between Processor and Antero, as amended or restated from time to time.

 

Processor.  MarkWest Liberty Midstream & Resources, L.L.C.

 

5

--------------------------------------------------------------------------------


 

Receipt Point.  Each central delivery point on a Lateral where Antero’s Gas is
delivered to MarkWest.  The initial Receipt Points on each Lateral shall be set
forth in the Lateral Annex for such Lateral, and the initial Receipt Point for
the Sherwood Compressor Station shall be the inlet of MarkWest’s two (2) phase
separator immediately upstream of the Sherwood Compressor Station, which
separator shall be at a mutually agreeable location at or near the property
boundary of the Sherwood Compressor Station.  MarkWest shall add additional
Receipt Points (at Antero’s cost) on a Lateral at Antero’s request; additional
Receipt Points not on a Lateral and the terms and conditions relating thereto
may be mutually agreed upon by the Parties in writing.

 

Redelivery Point.  Each point at which Antero’s Gas is redelivered by MarkWest
to Antero, or to Antero’s designee, or to others entitled thereto.  As of the
date of this Agreement, the Redelivery Point shall be the “Receipt Point” as
defined in the Processing Agreement.  Additional redelivery points and the terms
and conditions relating thereto may be mutually agreed upon by the Parties in
writing.

 

Required Effective Date.  As defined in Section 4.1.

 

Required Compression Effective Date.  As defined in Section 4.2.d.

 

Standard Base Conditions.  A pressure of [***] at a temperature of [***].

 

Sherwood Plant.  The “Processing Plant” as defined in the Processing Agreement.

 

Taxes.  All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of the Gas, or upon the handling, transmission,
compression, processing, treating, conditioning, distribution, sale, delivery or
redelivery of the Gas, including all of the foregoing now existing or in the
future imposed or promulgated.

 

Thermal Content.  For Gas, the product of the measured volume in Mcfs multiplied
by the Gross Heating Value per Mcf, adjusted to the same pressure base and
expressed in MMBtus; and for a liquid, the product of the measured volume in
gallons multiplied by the gross heating value per gallon determined in
accordance with the GPA 2145-09 Table of Physical Properties for Hydrocarbons
and GPA 8173 Method for converting Mass of Natural Gas Liquids and Vapors to
Equivalent Liquid Volumes, in each case as revised from time to time.

 

Tier 1 Capacity.  With respect to any Lateral, the amount of gathering capacity
that MarkWest agrees to construct and maintain or otherwise make available with
respect to such Lateral for Antero (as set forth in the applicable Lateral
Annex) or for any third party to which MarkWest has granted Tier 1 Capacity in
accordance with this Agreement.  Tier 1 Capacity does not include interruptible
capacity.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2:  TERM

 

2.1.                            Term.  Unless earlier terminated in accordance
with its terms, and subject to any extensions of the Primary Term or any renewal
term pursuant to Section 8.1, this Agreement shall remain in full force and
effect for a “Primary Term” commencing on the date of execution and continuing
until [***], and shall continue thereafter year to year, until terminated by
either Party, upon twelve (12) months prior written notice to the other Party in
advance of the expiration of the Primary Term or any renewal term thereof (the
Primary Term together with any renewal term, the “Term”). This Agreement shall
automatically terminate upon the termination of the Processing Agreement.

 

ARTICLE 3:                       PRODUCER COMMITMENTS

 

3.1                               Following the Gathering Effective Date for
each Lateral, and following the Compression Effective Date for the Compressor
Station that is located at the Sherwood Plant, Antero shall have the right to
deliver such of Antero’s Gas from the wells connected to the Receipt Points for
such Lateral or for such Compressor Station, as applicable, as Antero, from time
to time, determines to deliver; provided that Antero shall be subject to and
pay, subject to the terms and conditions of this Agreement, (a) the Minimum
Gathering Fee from and after the Minimum Gathering Fee Commencement Date with
respect to such Lateral, (b) the Minimum Compression Fee for each Compressor
Station located on such Lateral from and after the Minimum Compression Fee
Commencement Date with respect to such Compressor Station, and (c) the Minimum
Compression Fee for the Compressor Station that is located at the Sherwood Plant
from and after the Minimum Compression Fee Commencement Date with respect to
such Compressor Station.

 

3.2                               Subject to the further terms and provisions of
this Agreement, Antero shall install all facilities necessary to effect the
delivery of Antero’s Gas at the Receipt Points and at the pressure set forth in
Article 5.

 

ARTICLE 4:                       MARKWEST’S RESPONSIBILITIES

 

4.1                               Subject to and in accordance with the other
provisions of this Agreement, including this Section 4.1, following the
execution of a mutually agreed upon Lateral Annex, MarkWest shall design,
construct, own, maintain and, following the Gathering Effective Date for the
Lateral subject to such Lateral Annex, operate the Gathering System relating to
such Lateral to connect the Receipt Points for such Lateral and to receive into
the Gathering System Antero’s Gas that is delivered in accordance with Section
4.3.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

a.                                      MarkWest shall construct each Lateral
generally along the routes identified in the Lateral Annex for such Lateral. 
Each Lateral will (a) consist of pipe with a diameter of at least the diameter
set forth in the Lateral Annex for such Lateral, (b) have a maximum allowable
operating pressure set forth in the Lateral Annex for such Lateral, and (c)
include facilities for delivering High Pressure Condensate to the Sherwood
Plant, including pig launchers, pig receivers, slug catchers, and other
necessary facilities.  Each Lateral Annex shall set forth the Tier 1 Capacity
granted to Antero with respect to such Lateral.  If the Gathering Effective Date
for such Lateral has not occurred by the date set forth in the Lateral Annex for
such Lateral (with respect to such Lateral, the “Required Effective Date”), and
such delay is not due to Force Majeure, then after the Gathering Effective Date
with respect to such Lateral occurs, MarkWest will not charge Antero the
Gathering Fee or, if applicable, the Compression Fee for any Compressor Station
on such Lateral that is impacted by such delay (or any Minimum Gathering Fee or
Minimum Compression Fee) with respect to such Lateral for a number of days equal
to the number of days following the Required Effective Date for such Lateral
until the Gathering Effective Date for such Lateral.  MarkWest shall keep Antero
reasonably informed of the status of obtaining required permits and rights of
way for such Lateral and in particular shall promptly notify Antero if MarkWest
becomes aware or reasonably should have become aware, based on the facts and
circumstances known to MarkWest at that time, that it is likely that delays in
obtaining any such permits or rights of way will delay the Gathering Effective
Date for such Lateral.  MarkWest shall carry out the design and construction of
the Gathering System, including the interconnections with the Sherwood Plant, in
such a manner as to cause no delay in the Processing Effective Date under the
Processing Agreement.

 

b.                                      If the actual footage for any Lateral is
more than [***] above or below the estimated footage for such Lateral set forth
in the Lateral Annex for such Lateral, to the extent that (in the case in which
the actual footage is above the estimated footage) such difference is the result
of a change in the route for the Lateral and there is a reasonable explanation
for such route change, then the Gathering Fee and Minimum Gathering Fee for the
affected Lateral shall be increased or decreased, as applicable, as follows:

 

i.                                          For any such Lateral that consists
of a [***] pipeline, the Minimum Gathering Fee would increase or decrease, as
applicable, by $[***] per Accounting Period, and the Gathering Fee for such
Lateral would increase or decrease, as applicable, by $[***] per Mcf, for each
[***] increase or decrease in footage; and

 

ii.                                       For any such Lateral that consists of
a [***] pipeline, the Minimum Gathering Fee would increase or decrease, as
applicable, by

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

$[***] per Accounting Period, and the Gathering Fee for such Lateral would
increase or decrease, as applicable, by $[***] per Mcf, for each [***] increase
or decrease in footage.

 

4.2                               Subject to and in accordance with the other
provisions of this Agreement, including this Section 4.2, following the
execution of a mutually agreed Compressor Station Annex, MarkWest shall design,
construct, own, maintain and, following the Compression Effective Date for the
Compressor Station subject to the Compressor Station Annex, operate such
Compressor Station, and the following shall apply with respect to such
Compressor Station:

 

a.                                                                                     
The Receipt Point for such Compressor Station or the Lateral connected to such
Compressor Station, as applicable, shall be at the inlet flange to the suction
scrubber immediately upstream of the Compressor Station.

 

b.                                      Commencing on the Compression Effective
Date for such Compressor Station, Antero shall pay MarkWest a per Mcf
compression fee set forth in the Compressor Station Annex for all of Antero’s
Gas delivered to the Receipt Points on the Lateral on which such Compressor
Station is located or to the Receipt Point for the Sherwood Compressor Station,
as applicable, as measured at the Measurement Points (the “Compression Fee”);
provided, however, that commencing on the Compression Fee Commencement Date for
such Compressor Station and for a period of [***] ([***]) years thereafter (as
may be extended for any event of Force Majeure in excess of thirty (30) days as
described below in Section 8.1), in no event shall the aggregate Compression Fee
actually paid to MarkWest hereunder, together with amounts credited to the
Minimum Compression Fee as set forth in Section 8.1,  with respect to any
Accounting Period with respect to such Compressor Station be less than the
Minimum Compression Fee with respect to such Compressor Station.

 

c.                                       Each Compressor Station will (i) be
capable of operating down to suction pressures of [***] psig, as measured at the
inlet of the suction scrubber, while compressing the design volume of Gas equal
to the inlet volume compression capacity (expressed in MMcf per day) set forth
in the Compressor Station Annex for such Compressor Station, (ii) have the
number of horsepower of compression and have the capacity to compress at least
the volume (expressed in MMcf per day) in each case set forth in the Compressor
Station Annex for such Compressor Station, (iii) have dehydration equipment with
a capacity of at least the capacity (expressed in MMcf per day) set forth in the
Compressor Station Annex for such Compressor Station, (iv) have two stages of
compression unless otherwise set forth in the Compressor Station Annex for such
Compressor Station, and (v) be capable of discharging a volume of Gas equal to
the “Initial Inlet Volume Compression Capacity” set forth in the Compressor
Station Annex for such Compressor Station at sufficient pressure to be delivered
at the Redelivery Point

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

at a pressure of at least [***] psig.  Unless otherwise set forth in the
Compressor Station Annex, additional compression capacity may be installed at a
Compressor Station upon terms mutually agreed upon by the Parties and set forth
in a written amendment or addendum to this Agreement or the applicable
Compressor Station Annex that is signed by the Parties.

 

d.                                      MarkWest shall complete the installation
of any Compressor Station by the date set forth in the Compressor Station Annex
(with respect to such Lateral Compression Station, the “Required Compression
Effective Date”), subject to Force Majeure.  If the Compression Effective Date
with respect to a Compressor Station has not occurred by the relevant Required
Compression Effective Date and such delay is not due to Force Majeure, then
after the relevant Compression Effective Date, MarkWest will not charge Antero
the relevant Compression Fee (or the relevant Minimum Compression Fee) for a
number of days equal to the number of days following such Required Compression
Effective Date until the relevant Compression Effective Date has occurred. 
MarkWest shall keep Antero reasonably informed of the status of obtaining
required permits and rights of way for such Compressor Station and in particular
shall promptly notify Antero if MarkWest becomes aware or reasonably should have
become aware, based on the facts and circumstances known to MarkWest at that
time, that it is likely that delays in obtaining any such permits or rights of
way will delay the Compression Effective Date for such Compressor Station.

 

e.                                       For any Compressor Station, at any time
and from time to time after the [***] anniversary of the later of (i) the
Compression Effective Date for such Compressor Station and (ii) the last date on
which additional compression capacity was installed at such Compressor Station
at Antero’s request (such later date, the “Capacity Election Reduction Date”),
Antero shall have the right, by written notice to MarkWest, to require that
MarkWest take out of service or otherwise not make available to Antero hereunder
one or more of the compressor units installed at such Compressor Station for
Antero pursuant to this Agreement, provided that in no event shall the amount of
compression capacity installed at such Compressor Station for Antero pursuant to
this Agreement be less [***], in the case of (1) and (2) as rounded up to take
into account the capacity of individual compressor units (any such compressor
units taken out of service or not made available to Antero in accordance with
the foregoing, the “Removed Compressor Units”).  Commencing on the first day of
the second Accounting Period beginning after the date such notice is deemed
given pursuant to this Agreement, (i) the horsepower associated with such
Removed Compressor Units shall not be made available to Antero and shall not be
included for purposes of calculating the component of the Minimum Compression
Fee for such Compressor Station which is based on the horsepower installed at
such Compressor Station, (ii) MarkWest’s other capacity obligations with respect
to such Compressor Station (including, without limitation, the obligations to
provide

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

and maintain capacity for inlet volume compression, dehydration equipment, and
Low Pressure Condensate storage) shall be correspondingly reduced to reflect the
actual compression capacity remaining at the affected Compressor Station, and
(iii) the Compressor Station Annex for the affected Compressor Station shall
automatically be deemed to be amended to reflect the adjustments set forth in
the foregoing clauses (i) and (ii) and, at MarkWest’s request, the Parties shall
execute a written amendment thereto reflecting such adjustments.  Except as
specified in this Section 4.2.e, the Minimum Compression Fee shall not be
affected by Removed Compressor Units.  Antero shall reimburse MarkWest for all
reasonable out-of-pocket costs incurred by MarkWest in decommissioning and/or
removing any Removed Compressor Units.

 

4.3                               Subject to the remaining terms of this
Agreement and each Annex hereto, (a) on and after the Gathering Effective Date
for each Lateral, MarkWest shall receive at the Receipt Point(s) for such
Lateral and gather on such portion of the Gathering System such portion of
Antero’s Gas that Antero delivers hereunder and that meets the applicable
conditions under this Agreement, up to an amount equal to Antero’s Tier 1
Capacity with respect to such Lateral plus such additional volumes of Antero’s
Gas that Antero may deliver from time to time and which may be gathered on the
Gathering System on an interruptible space available basis, (b) on and after the
Compression Effective Date for the Compressor Station to be located at the
Sherwood Plant, MarkWest shall receive at the Receipt Point at such Compressor
Station and compress such portion of Antero’s Gas that Antero delivers hereunder
and that meets the applicable conditions under this Agreement, up to the
capacity of such Compressor Station as set forth in the relevant Compressor
Station Annex, and (c) MarkWest shall redeliver to the Redelivery Points a
quantity of Gas thermally equivalent to the quantity of Antero’s Gas delivered
by or on behalf of Antero and received by MarkWest, as measured at the
Measurement Points, less the thermal equivalent of the Gathering System Fuel,
Lost and Unaccounted For Gas and High Pressure Condensate (other than High
Pressure Condensate vaporized and reinjected into the Gas stream upstream of the
Redelivery Point) allocated to Antero’s Gas in accordance with this Agreement.

 

4.4                               As between the Parties, MarkWest shall own all
the appurtenances, additions, extensions, improvements, or expansions of or to
the Gathering System that are constructed by MarkWest at the request of Antero
pursuant to this Agreement, which additions shall become a part of the Gathering
System and shall be subject to this Agreement.

 

4.5                               During any period when (i) all or any portion
of the Gathering System is shut down because of mechanical failure, maintenance
or repairs, operating conditions outside of the design parameters of the
Gathering System, or Force Majeure; or (ii) Antero’s Gas available for receipt,
together with the non-interruptible Gas of third parties, exceeds the capacity
of the Gathering System; or (iii) MarkWest determines reasonably and in good
faith that the operation of all or any portion of the Gathering System will
cause injury or harm to persons or property or to the integrity of the Gathering
System, Antero’s Gas and the Gas of third parties may be curtailed or, if
applicable, bypassed around the affected portion of the

 

11

--------------------------------------------------------------------------------


 

Gathering System.  In the event of a curtailment or bypass, available capacity
in the affected portion of the Gathering System will be allocated in accordance
with the following:  (a) first, available capacity will be allocated to the
holders of Tier 1 Capacity in the affected facilities who are delivering Gas, on
a pro rata basis in accordance with (and not to exceed) their respective Tier 1
Capacity in the affected facilities, and (b) second, available capacity will be
allocated to all other Gas, including Antero’s Gas and Gas of other holders of
Tier 1 Capacity that is in excess of Antero’s or such holder’s Tier 1 Capacity,
on a pro rata basis.

 

4.6                               It is understood and agreed that either Party
hereto may, without liability to the other Party, interrupt the operations of
its facilities for the purpose of making necessary alterations, maintenance or
repairs thereto or to comply with applicable regulatory requirements.  MarkWest
will exercise reasonable diligence to schedule routine repair and maintenance so
as to minimize disruption of service hereunder, and except in situations
reasonably perceived by MarkWest to be emergencies, shall use commercially
reasonable efforts to provide at least fourteen (14) days prior notice to Antero
of such scheduled routine repair and maintenance.  In each case of such routine
repair and maintenance, MarkWest shall coordinate with Antero in a commercially
reasonable manner prior to giving the advance notice of any such service
interruption.

 

4.7                               MarkWest shall ensure that any conveyance,
assignment, sale or other transfer of the Gathering System or any interest
therein shall be subject to this Agreement. MarkWest shall require any
purchaser, assignee or other transferee of the Gathering System or any interest
therein to ratify this Agreement and to expressly assume and agree to the terms
hereof to the extent of the interest in the Gathering System acquired by that
party in a manner consistent with the provisions of Article 15.

 

4.8                               MarkWest shall not grant any priority rights
to any third party to capacity in any Lateral that is superior to Antero’s Tier
1 Capacity rights.  With respect to any Lateral, the aggregate amount of Tier 1
Capacity granted to Antero and to any third party for such Lateral (the “Total
Tier 1 Capacity”), shall not exceed [***] percent ([***]%) of the amount of Tier
1 Capacity granted to Antero for such Lateral, unless MarkWest installs pipe of
a diameter greater than the minimum diameter set forth in the relevant Lateral
Annex or installs additional or expanded facilities or otherwise modifies the
relevant facilities to increase the capacity of such Lateral above the capacity
that such Lateral would have had if it had been constructed to the minimum
specifications, including minimum pipe diameters and minimum MAOP, set forth in
the relevant Lateral Annex.  MarkWest shall notify Antero of any such increases
to Lateral capacity.

 

4.9                               At each Receipt Point at which a Compressor
Station is installed by MarkWest in accordance with this Agreement (“Compressor
Receipt Point”), MarkWest will (i) separate condensate and other liquids from
Antero’s Gas that is delivered at such Compressor Receipt Point (“Low Pressure
Condensate”) and (ii) place Antero’s Low Pressure Condensate in tanks for
delivery into trucks. Slug catchers, collection tanks, vapor recovery units, and
associated piping for collecting Low Pressure Condensate from

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

the Compressor Receipt Point facilities into the collection tanks shall be
constructed by MarkWest at the Compressor Receipt Points at Antero’s cost.  Such
facilities shall be constructed in accordance with design parameters mutually
agreed upon by the Parties.  The Compressor Receipt Point sites will include
space for such facilities in a manner that is mutually agreed upon by the
Parties.

 

a.                                      Antero shall be responsible for all
pigging operations relating to the delivery of the Low Pressure Condensate to
the Compressor Receipt Points.  Antero shall conduct pigging for delivery of the
Low Pressure Condensate to the Compressor Receipt Points at such frequencies as
MarkWest shall reasonably request and in a manner that does not interfere with
MarkWest’s operation of the Gathering System.  Antero shall not inject free
liquids into pipelines upstream of the Compressor Receipt Points, but the
Parties acknowledge that free liquids may naturally form or occur in such
pipelines as a result of the gathering of Gas.

 

b.                                      Antero shall be responsible for the
pickup, removal, transportation, marketing and disposal of Antero’s Low Pressure
Condensate.  Antero shall pick up and remove its Low Pressure Condensate from
the Compressor Stations by truck.  Antero shall coordinate with MarkWest
regarding the scheduling of such truck pickups, and Antero shall provide
reasonable prior notice to MarkWest of each such pickup.  Antero and its
employees, agents and contractors shall comply with all applicable laws, rules,
regulations and ordinances in connection with the pickup, removal,
transportation, marketing and disposal of Antero’s Low Pressure Condensate and
shall comply with MarkWest’s site, safety, security and operations requirements
and standards with respect to the pickup and removal of Antero’s Low Pressure
Condensate from the Compressor Stations.

 

c.                                       MarkWest’s ability to perform its
obligations under this Agreement with respect to the receipt, compression and
gathering of Antero’s Gas delivered at each Compressor Receipt Point is
dependent upon and subject to the performance of Antero’s obligations under this
Section 4.9.

 

d.                                      Antero shall indemnify MarkWest and the
MarkWest Indemnified Parties from and against any and all losses, damages, costs
and expenses arising from or relating to Antero’s pigging operations described
in Section 4.9.a. and the pickup, removal, transportation, marketing and
disposal of Antero’s Low Pressure Condensate, including any breach of Antero’s
obligations set forth in this Section 4.9.

 

ARTICLE 5:                       RECEIPT POINTS AND CONDITIONS

 

5.1                               Antero shall be responsible for delivering
Antero’s Gas or causing Antero’s Gas to be delivered to MarkWest at the Receipt
Points.

 

5.2                               Antero shall deliver Antero’s Gas hereunder at
a pressure sufficient to enter each Receipt Point in accordance with the
following:

 

13

--------------------------------------------------------------------------------


 

a.                                      in the case of each Receipt Point that
is upstream of a Compressor Station, at the prevailing suction pressures as they
exist from time to time; and

 

b.                                      in the case of all other Receipt Points,
at the prevailing pressures as they exist from time to time, which pressure
shall not be required to be greater than the maximum allowable operating
pressure of the applicable Lateral set forth in the Lateral Annex for such
Lateral.

 

MarkWest shall operate the Gathering System such that, during periods in which
the deliveries of Antero’s Gas at the Compressor Receipt Points are within the
inlet volume compression capacity for such Compressor Receipt Points specified
in the applicable Compressor Station Annexes relating thereto, the inlet
pressures at the Compressor Receipt Points will not exceed [***] psig and that
during periods, if any, in which such deliveries exceed such inlet volume
compression capacity, the inlet pressures at the Compressor Receipt Points are
as low as is commercially and operationally practicable under the then current
circumstances.

 

ARTICLE 6:                       GAS QUALITY

 

6.1                               As measured at each Receipt Point, Gas
delivered by Antero to the Receipt Points shall be of a quality that meets the
specifications in the Processing Agreement and that, after such Gas is processed
at the Sherwood Plant as it then exists in accordance with the Processing
Agreement, meets the quality specifications of pipelines receiving Gas at the
“Redelivery Point” under the Processing Agreement, as in effect from time to
time, other than for water vapor content.

 

6.2                               Additionally, at each Receipt Point, Gas
delivered by Antero shall:

 

a.                                      be commercially free from dust, sand,
gum, gum forming constituents, diluent, and other liquids and solids;

 

b.                                      have a Gross Heating Value of not less
than [***], unless mutually agreed upon;

 

c.                                       not contain more than [***] of hydrogen
sulfide per 100 Cubic Feet of Gas;

 

d.                                      not contain more than [***]% by volume
carbon dioxide; and

 

e.                                       at each Receipt Point that is not a
Compressor Receipt Point, be commercially free of liquid hydrocarbons and free
water.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

6.3                               If Gas tendered by Antero should fail to meet
any one or more of the above specifications from time to time, then:

 

a.                                      MarkWest may take receipt of the
non-conforming Gas, and that receipt shall not be construed as a waiver or
change of standards for future Gas volumes; or

 

b.                                      MarkWest may, at its sole discretion,
cease receiving the non-conforming Gas from Antero, and shall notify Antero that
it will cease receiving the non-conforming Gas.  In such event, such Gas shall
not be considered as delivered to MarkWest for purposes of Section 4.2 or
Section 8.1.

 

c.                                       If the Gas as delivered contains
contaminants not in conformance with the specifications in Article 6, then
Antero shall be responsible for, and shall reimburse MarkWest for all actual
expenses, damages and costs resulting therefrom.

 

6.4                               As long as Antero’s Gas meets the foregoing
specifications, MarkWest shall be responsible for delivering Gas at the
Redelivery Point that meets the Gas quality specifications applicable under the
Processing Agreement.

 

6.5                               Notwithstanding Section 6.3, if Antero’s Gas
conforms to all specifications required by this Article 6 other than hydrocarbon
dew point and/or Gross Heating Value, MarkWest shall use commercially reasonable
efforts to accept such Gas and to blend and commingle such Gas with other Gas in
the Gathering System so that it meets the applicable specifications, provided
that MarkWest shall not be required to accept and to blend or commingle such Gas
to the extent that MarkWest determines, in MarkWest’s sole but good faith
discretion, that the acceptance, blending or commingling of such Gas is
reasonably likely to (i) adversely affect (x) the safety, integrity or operation
of the Gathering System or the Sherwood Plant, (y) the delivery of Gas to the
Sherwood Plant or to other redelivery points that may be applicable from time to
time, or (z) the Gas of third parties, or (ii) otherwise result in economic harm
to third parties using the Gathering System or the Sherwood Plant.

 

ARTICLE 7:   MEASUREMENT AND ALLOCATIONS

 

7.1                               MarkWest shall measure the volume, heating
content, and composition (including the GPM of each Plant Product) of the Gas
hereunder using meters and other measurement equipment that MarkWest has
installed or caused to be installed at each Measurement Point.  MarkWest shall
also install, operate and maintain, or cause to be installed, operated and
maintained, suitable meter or meters and/or other necessary equipment for the
purpose of measuring Gathering System Fuel (including, with respect to Gas that
is used as Gathering System Fuel, the volume and heating content thereof).  The
Gathering Fee shall not be charged on such Gathering System Fuel.  In each case,
the measurements above shall be made by MarkWest in accordance with the American
Gas Association Gas Measurement

 

15

--------------------------------------------------------------------------------


 

Committee Report No. 3 standards or any revision thereof.  The measured volume
and Btu content shall be calculated at Standard Base Conditions.

 

7.2                               The accuracy of MarkWest’s measuring equipment
shall be verified by tests using means and methods generally acceptable in the
gas industry, at least quarterly.  Measuring equipment found to be registering
inaccurately shall be adjusted to read as accurately as possible.  MarkWest
shall give Antero two (2) Business Days notice of upcoming tests.  If Antero
fails to have a representative present, the results of the test shall
nevertheless be considered valid until the next test. MarkWest shall, upon
written request of Antero, conduct a test of MarkWest’s measuring equipment,
provided that in no event shall MarkWest be required to test its equipment more
frequently than once a month.  All tests of such measuring equipment shall be
made at MarkWest’s expense, except that Antero shall bear the expense of tests
made at its request if the inaccuracy is found to be less than [***] percent
([***]%).

 

7.3                               Antero may, at its option and expense, install
check meters at any Receipt Point for checking MarkWest’s metering equipment and
the same shall be so installed as not to interfere with the operation of the
Gathering System.  The charts and records by which such measurements are
determined shall be available for the use of both Antero and MarkWest in
fulfilling the terms and conditions thereof.  Additional measurement facilities
may be installed by Antero or, at Antero’s request, by MarkWest at or upstream
of any Receipt Point. At Antero’s request, and at Antero’s expense, MarkWest
shall, based on design parameters provided by Antero, engineer and install
measurement equipment at any Compressor Station at or near the outlet flange on
the downstream side of the 2-phase separator located upstream of the compressor
unit.  Such measurement equipment shall be accessible to and shall be operated
and maintained by Antero or its designee.

 

7.4                               If, for any reason, any measuring equipment is
inoperative or inaccurate by more than [***] percent ([***]%) in the measurement
of Gas, then the volume of Gas delivered during the period of such inaccuracy
shall be determined on the basis of the best data available using the first of
the following methods which is feasible:

 

(a)                                 By using the registration of any check
measuring equipment installed and accurately registering; or

 

(b)                                 By using a percentage factor to correct the
error if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or

 

(c)                                  By comparing deliveries made during
preceding periods under similar delivery conditions when the meter was
registering accurately.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

7.5                               An adjustment based on such determination
shall be made for such period of inaccuracy as may be definitely known, or if
not known, then for one half the period since the date of the last meter test. 
In no event, however, shall any adjustment extend back beyond [***] from the
date the error was first made known by one Party hereunder to the other.

 

7.6                               Each Party shall have the right to inspect the
other Party’s equipment, charts, and other measurement or test data during
business hours; but the reading, calibration, and adjustment of such equipment
and changing of charts shall be done by the Party installing and furnishing
same.  Unless the Parties otherwise agree, each Party shall preserve all its
original test data, charts, and other similar records for a period of at least
[***].

 

7.7                               MarkWest shall obtain or cause to be obtained
flow proportional representative samples of Antero’s Gas measured at the
Measurement Point(s) in accordance with generally accepted industry standards;
provided, however, that for any Receipt Points that deliver less than [***]
(***) Mcf per day, in lieu of the foregoing, MarkWest may obtain quarterly spot
samples of Antero’s Gas measured at the Measurement Points. MarkWest shall
obtain or cause to be obtained analyses of all such samples.  All analyses shall
determine the composition of the Gas by component in mole percent, Thermal
Content, and specific gravity, all by means of chromatographic or other methods
accepted in the industry.

 

7.9                               MarkWest’s measurement equipment at each
Measurement Point shall include a reasonably sufficient number of data ports,
and MarkWest shall permit Antero to connect to such data ports, as shall be
required to provide to Antero on a real-time basis all measurement data
generated by such measurement equipment.  Antero shall be responsible at its own
cost for obtaining equipment and/or services to connect to such data ports and
receive and process such data.

 

7.10                        Allocations required for determining payments or
fees due under this Agreement shall be made by MarkWest in accordance with
accepted industry standards and this Section 7.10 and shall be based upon the
measurements taken and quantities determined for the applicable Accounting
Period.

 

a.                                      The following definitions shall be
applicable:

 

i.                                          “Fuel Point” means a point on the
Gathering System where Gathering System Fuel is consumed;

 

ii.                                       “receipt point” means all receipt
points at which Gas is delivered into the Gathering System, including the
Receipt Points; and

 

iii.                                    “measurement point” shall mean all
measurement points on the Gathering System, including the Measurement Points.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

b.                                      Lost and Unaccounted For Gas shall be
allocated to each measurement point pro rata based upon the Thermal Content of
all Gas received at all measurement points during the applicable Accounting
Period.  Total Lost and Unaccounted For Gas shall be determined by subtracting
from the sum of the total Thermal Content of Gas received at all measurement
points during such Accounting Period the sum of (i) the Thermal Content of Gas
actually delivered to the Redelivery Point(s) during such Month, (ii) the
Thermal Content of Gas consumed as Gathering System Fuel measured at all Fuel
Points during such Accounting Period, and (iii) the Thermal Content of all High
Pressure Condensate recovered from the Gathering System during such Accounting
Period (other than High Pressure Condensate vaporized and reinjected into the
Gas stream).  Lost and Unaccounted For Gas for each Accounting Period shall be
allocated to each measurement point based upon a fraction, the numerator of
which is the total Thermal Content of Gas measured at such measurement point
during such Accounting Period, and the denominator of which is the total Thermal
Content of Gas measured at all measurement points during such Accounting Period.

 

c.                                       Gathering System Fuel shall be
allocated to each measurement point upstream of the applicable Fuel Point by
multiplying the Gathering System Fuel measured at the applicable Fuel Point
during the applicable Accounting Period by a fraction, the numerator of which is
the volume of Gas in Mcfs received into the Gathering System at such receipt
point (as measured at the applicable measurement point) during such Accounting
Period, and the denominator of which is the aggregate volume of Gas in Mcfs
received into the Gathering System at all receipt points (as measured at the
relevant measurement points) upstream of the applicable Fuel Point during such
Accounting Period.

 

d.                                      High Pressure Condensate shall be
allocated in accordance with the Processing Agreement.

 

7.11                        MarkWest shall not permit any third party to deliver
any Gas to a Receipt Point unless (a) MarkWest has constructed measurement
points upstream of such Receipt Point sufficient to separately measure such
third party’s Gas and Antero’s Gas delivered at such Receipt Point for purposes
of making the above allocations to such measurement points and (b) MarkWest and
Antero have agreed on procedures to measure and allocate any Low Pressure
Condensate collected at Compressor Stations at which such third party Gas is
compressed.

 

7.12                        With respect to each Accounting Period, Antero
hereby directs MarkWest to provide to Processor, and MarkWest will provide to
Processor with respect to each third party shipper on the Gathering System, such
measurement and allocation information as Processor may reasonably request to
permit Processor to make the allocations in the Processing Agreement to each
Measurement Point under this Agreement for such Accounting Period.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 8:  FEES AND CONSIDERATION

 

8.1                               Subject to Section 8.2, (a) commencing on the
Gathering Effective Date for each Lateral, MarkWest will charge Antero the per
Mcf Gathering Fee for such Lateral for all of Antero’s Gas delivered to the
Receipt Points on such Lateral, as measured at the Measurement Points, provided,
however, that commencing on the Minimum Gathering Fee Commencement Date for such
Lateral and for a period of [***] thereafter (as may be extended for any event
of Force Majeure in excess of thirty (30) days as described below in this
Section 8.1), in no event shall the Gathering Fee actually paid to MarkWest
hereunder, together with amounts credited to the Minimum Gathering Fee as set
forth in this Section 8.1, with respect to any Accounting Period for such
Lateral be less than the Minimum Gathering Fee for such Lateral and (b)
commencing on the Compression Effective Date for each Compressor Station, the
Compression Fees provided for in Section 4.2.b, including the Minimum
Compression Fee for the period of time set forth in Section 4.2.b. 
Notwithstanding the foregoing Antero shall receive a credit against the Minimum
Gathering Fee and/or the Minimum Compression Fee for a Lateral or Compressor
Station, as applicable, in the following circumstances:

 

a.                                      to the extent that such Lateral or
Compressor Station is affected by an event of Force Majeure lasting longer than
[***]; provided that, in the event of such an event of Force Majeure, (i) the
period of time during which the Minimum Gathering Fee and/or Minimum Compression
Fee for the affected Lateral and/or Compressor Station shall be payable shall
automatically be extended for the duration of such Force Majeure event that is
in excess of [***] and (ii) if the then current Primary Term or renewal term of
this Agreement would end prior to the extended date set forth in clause (i), the
Primary Term or then current renewal term, as applicable, shall automatically be
extended to end on the date set forth in clause (i).  Upon the request of either
Party, the Parties shall promptly execute an amendment to this Agreement
reflecting any extensions set forth in the foregoing sentence; or

 

b.                                      to the extent of any volumes of Antero’s
Gas that Antero tenders for delivery to the applicable Receipt Point but which
volumes are not gathered through the affected Lateral or compressed through the
affected Compressor Station, as applicable, as determined in accordance with the
remaining provisions of this subparagraph (such volumes, “Rejected Volumes”), in
either case as a result of any material breach by MarkWest of this Agreement
lasting longer than [***]. The Rejected Volumes shall be reasonably demonstrated
by Antero to MarkWest based upon recent representative production data for
Antero’s Gas for the applicable Receipt Point.  Any credit provided pursuant to
this Section 8.1.b. shall be equal to the Rejected Volumes of Antero’s Gas
multiplied by the Gathering Fee for the affected Lateral or Compression Fee for
the Compressor Station, as applicable.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

8.2                               [***] percent ([***]%) of each of the
Gathering Fees and, if applicable, the Compression Fees shall be adjusted up or
down on an annual basis in proportion to the percentage change, from the
preceding year, in the Consumer Price Index — All Urban Consumers (Series ID
CUUR0000SA0), Not Seasonally Adjusted, U.S. city average, All items (Base Period
1982-84=100), as published by the United States Department of Labor, Bureau of
Labor Statistics (“CPI”). Such adjustment shall be made effective upon each
January 1 beginning on January 1, 2014 and shall reflect the percentage change
in the CPI as it existed for the immediately preceding June from the CPI for the
second immediately preceding June; provided, neither the Gathering Fees nor the
Compression Fees, if applicable, shall ever be less than the initial fees stated
in Sections 8.1 and 4.2, respectively.

 

8.3                               The Gathering Fee and, if applicable, the
Compression Fee on a Lateral shall never be higher than the lowest gathering fee
or compression fee, as applicable, charged by MarkWest to any similarly situated
Tier 1 Capacity customer of MarkWest on such Lateral.  MarkWest shall determine
in good faith which Tier 1 Capacity customers shall be considered similarly
situated based on a number of factors, including but not limited to contract
term, volume, and level of commitment.  If such a similarly situated Tier 1
Capacity customer on a Lateral receives gathering or compression service on such
Lateral at a lower rate than the Gathering Fee or, if applicable, Compression
Fee charged to Antero in accordance with this Agreement for service on such
Lateral, such Gathering Fee or, if applicable, Compression Fee shall immediately
be lowered to such lower rate and shall remain at such lower rate as long as
service is provided to such other similarly situated Tier 1 Capacity customer at
such lower rate, at which time the relevant Gathering Fee or Compression Fee
shall increase again to such Gathering Fee or Compression Fee as is applicable
in accordance with this Agreement.

 

ARTICLE 9:  PAYMENTS

 

9.1                               MarkWest shall provide Antero with a statement
explaining fully how all consideration due (including deductions) under the
terms of this Agreement was determined not later than the last day of the
Accounting Period following the Accounting Period for which the consideration is
due.  Any sums due MarkWest under this Agreement shall be paid no later than 30
days following receipt of the statement furnished under this Section 9.1.  If
the amount owed by one Party to another is the subject of a good faith dispute,
the Party with the payment obligation shall be obligated to pay only the
undisputed portion of such amount pending the resolution of such dispute in
accordance with this Agreement.  Late payments of undisputed amounts shall
accrue interest at the rate of 1.5% per month until paid.  Amounts due to either
Party hereunder may be netted against amounts due to either Party under the
Processing Agreement, and if at any time MarkWest is not the Processor under the
Processing Agreement but the Processor is an Affiliate of MarkWest, then Antero
shall direct Processor to net payments due to MarkWest hereunder from any
payments due to Antero under the Processing

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

Agreement and to pay such amounts due to MarkWest hereunder directly to MarkWest
on Antero’s behalf.

 

9.2                               Either Party, on thirty (30) days prior
written notice, shall have the right at its expense, at reasonable times during
business hours, to audit the books and records of the other Party to the extent
necessary to verify the accuracy of any statement, allocation, measurement,
computation, charge, or payment made under or pursuant to this Agreement.  The
scope of any audit shall be limited to the [***] period immediately prior to the
month in which notice is given (“Audit Period”). However, no audit may include
any time period for which a prior audit hereunder was conducted, and no audit
may occur more frequently than [***]. The Party conducting the audit shall have
ninety (90) days after concluding the audit in which to submit a written claim
for adjustments, with supporting detail.  The audited Party shall respond to the
written claim within forty-five (45) days after receiving the written claim. 
All volumes, statements, allocations, measurements, computations, charges, or
payments made in any period prior to the Audit Period, or made for charges
during the Audit Period but for which a written claim for adjustments is not
made within ninety (90) days after the information that has been reasonably
requested in connection with such audit has been provided or made available to
the requesting party, shall be conclusively deemed true and correct and shall be
final for all purposes.  To the extent that the foregoing varies from any
applicable statute of limitations, the Parties expressly waive all such other
applicable statutes of limitations.  The Parties acknowledge and agree that, in
connection with any audit hereunder, MarkWest shall not be required to disclose
to Antero the names of other MarkWest customers or the settlement terms for
those customers.

 

ARTICLE 10:  FORCE MAJEURE

 

10.1                        In the event a Party is rendered unable, wholly or
in part, by Force Majeure, to carry out its obligations under this Agreement,
other than the obligation to make any payments due hereunder, the obligations of
that Party, so far as they are affected by Force Majeure, shall be suspended
from the inception and during the continuance of the inability, and the cause of
the Force Majeure, as far as possible, shall be remedied with reasonable
diligence.  The Party affected by Force Majeure shall provide the other Party
with written notice of the Force Majeure event, with reasonably full detail of
the Force Majeure within a reasonable time after the affected Party learns of
the occurrence of the Force Majeure event.  The settlement of strikes, lockouts,
and other labor difficulty shall be entirely within the discretion of the Party
having the difficulty and nothing herein shall require the settlement of
strikes, lockouts, or other labor difficulty.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 11:                                                               
LIABILITY AND INDEMNIFICATION

 

11.1                        As among the Parties hereto, Antero and any of its
designees shall be in custody, control and possession of the Gas hereunder,
including any portion thereof which accumulates as liquids, until that Gas is
delivered to a Receipt Point, and after any portion of the Gas is redelivered to
Antero or for Antero’s account at a Redelivery Point.

 

11.2                        As among the Parties hereto, MarkWest and any of its
designees shall be in custody, control and possession of the Gas hereunder,
including any portion thereof which accumulates as liquids, after that Gas is
delivered at a Receipt Point and until that Gas is redelivered to Antero or for
Antero’s Account at a Redelivery Point.

 

11.3                        Each Party (“Indemnifying Party”) hereby covenants
and agrees with the other Party, and its Affiliates, and each of their
directors, managers, members, officers and employees (“Indemnified Parties”),
that except to the extent caused by the Indemnified Parties’ gross negligence or
willful misconduct, the Indemnifying Party shall protect, defend, indemnify and
hold harmless the Indemnified Parties from, against and in respect of any and
all Losses incurred by the Indemnified Parties to the extent those Losses (i)
arise from claims brought by any of the Indemnifying Party’s employees, its
contractors or subcontractors, or their employees for Losses due to bodily
injury, death, or damage to property or (ii) are not covered by clause (i) and
arise from or are related to:  (a)  the Indemnifying Party’s facilities; or (b)
the Indemnifying Party’s custody, possession and control of the Gas.  The
foregoing indemnities are intended to apply regardless of the cause of any
Losses, even though caused in whole or in part by a pre-existing condition, the
negligence, strict liability, or other legal fault of an Indemnified Party
(other than the gross negligence or willful misconduct of an Indemnified Party),
or the unseaworthiness or defective condition of vessels, craft or premises
owned, supplied, hired, chartered or borrowed by an Indemnitee.

 

ARTICLE 12:                                                                TITLE

 

12.1                        Antero represents and warrants that it owns, or has
the right to deliver, all of the Gas that is delivered under this Agreement to
the Receipt Points for the purposes of this Agreement, free and clear of all
liens, encumbrances and adverse claims.  If the title to Gas delivered by Antero
hereunder is disputed or is involved in any legal action, MarkWest shall have
the right to withhold payment (with interest at the Prime Rate as published in
the Wall Street Journal, under “Money Rates”), or cease receiving the Gas, to
the extent of the interest disputed or involved in legal action, during the
pendency of the action or until title is freed from the dispute, or until Antero
furnishes, or causes to be furnished, indemnification to save MarkWest harmless
from all claims arising out of the dispute or action, with surety acceptable to
MarkWest.  Antero hereby indemnifies MarkWest against and holds MarkWest
harmless from any and all Losses arising out of or related to any breach of the
foregoing representation and warranty.

 

12.2                        Title to all of Antero’s Gas and all Low Pressure
Condensate attributable to Antero’s Gas shall remain in Antero.  Title to High
Pressure Condensate allocated to

 

22

--------------------------------------------------------------------------------


 

Antero’s Gas pursuant to the Processing Agreement shall remain in Antero until
title thereto transfers to Processor pursuant to the Processing Agreement and
the Natural Gas Liquids Exchange Agreement dated as of March 31, 2011 between
Antero and Processor, as amended or restated from time to time.

 

ARTICLE 13:                                                               
ROYALTY AND TAXES

 

13.1                        Antero shall have the sole and exclusive obligation
and liability for the payment of all persons due any proceeds derived from the
Gas delivered under this Agreement, including royalties, overriding royalties,
and similar interests, in accordance with the provisions of the leases or
agreements creating those rights to proceeds.  In no event will MarkWest have
any obligation to those persons due any of those proceeds of production
attributable to the Gas under this Agreement.

 

13.2                        Antero shall pay and be responsible for all Taxes
levied against or with respect to Antero’s Gas delivered or services provided to
Antero under this Agreement, except for any MarkWest local, state or federal
income taxes associated with payments by Antero in cash or in kind to MarkWest
for such services.  MarkWest shall under no circumstances become liable for
those Taxes, unless designated to remit those Taxes on behalf of Antero by any
duly constituted jurisdictional agency having authority to impose such
obligations on MarkWest, in which event the amount of those Taxes remitted on
Antero’s behalf shall (a) be reimbursed by Antero upon receipt of invoice, with
corresponding documentation from MarkWest setting forth such payments, or (b)
deducted from amounts otherwise due Antero under this Agreement.

 

13.3                        Antero hereby agrees to defend and indemnify and
hold MarkWest harmless from and against any and all Losses arising from the
payments made by Antero in accordance with Sections 13.1 and 13.2, including,
without limitation, Losses arising from claims for the nonpayment, mispayment,
or wrongful calculation of those payments.

 

ARTICLE 14:                                                               
RIGHTS-OF-WAY

 

14.1                        Antero hereby grants to MarkWest, insofar as Antero
has the right to do so, all requisite easements and rights-of-way over, across,
and under the lands covered by the Antero Interests, with full right of ingress
and egress, for the purposes of constructing, operating, repairing, replacing
and maintaining communication facilities, measurement facilities, pipeline
gathering facilities, compression facilities, dehydration facilities, treating
facilities, processing facilities and other underground and surface equipment
necessary for the performance of MarkWest’s obligations set forth in this
Agreement; provided, the exercise of those rights by MarkWest will not interfere
with Antero’s lease operations or with the rights of owners in fee.  All
facilities and other equipment acquired, placed, or installed by MarkWest for
the purposes of this Agreement pursuant to the provisions of this Article, shall
remain the property of MarkWest and may be removed by MarkWest at any time.

 

23

--------------------------------------------------------------------------------


 

14.2                        To the extent permitted under applicable easements
and subject to the remaining provisions of this Section 14.2, Antero will have
the right to install and operate, within the Gathering System right-of-way and
compressor sites (collectively, the “MarkWest Land Rights”), low pressure
pipeline facilities and related compression facilities that are delivering
Antero’s Gas to the Gathering System and water distribution systems; provided,
however, that Antero may not lay any gathering lines or install other facilities
that unreasonably interfere with MarkWest’s present or future use of the
MarkWest Land Rights as determined by MarkWest in its reasonable discretion. 
Prior to any shared use of the MarkWest Land Rights, the Parties shall enter
into a shared use agreement setting forth the terms under which such shared use
will occur, including without limitation, costs and maintenance responsibilities
and the terms set forth in this Section 14.2.  Any such shared use by Antero
shall be at Antero’s cost and expense, and MarkWest shall not incur any costs
with respect thereto.  With regard to any construction or operations by or on
behalf of Antero on the MarkWest Land Rights, (i) Antero may not unreasonably
disturb MarkWest’s safe and orderly operation of the Gathering System, (ii)
Antero must comply with MarkWest’s reasonable requirements and specifications in
connection with the construction, installation and operation of such facilities
within the MarkWest Land Rights (including, without limitation, line spacing
requirements), (iii) Antero must return the surface area of the MarkWest Land
Rights to their original state after such installation, and (iv) Antero must
conduct any such operations in accordance with MarkWest’s construction and
safety procedures.  Antero shall indemnify, defend and hold harmless MarkWest
for and against any losses, damages, claims, demands or actions arising from or
related to Antero’s (or that of its employees, agents or contractors) use of,
activities on, and operations within the MarkWest Land Rights.  Antero shall
have the right to assign its rights under this Section 14.2 and under any shared
use agreement to any third party with whom Antero contracts to provide
low-pressure gathering service to Antero for delivery of Antero’s Gas to the
Receipt Points hereunder, provided that, notwithstanding any assignment to and
assumption by such third party of the rights and obligations under this Section
14.2 and any shared use agreement, Antero shall remain responsible and liable to
MarkWest for such third party’s use of, activities on and operations within the
MarkWest Land Rights as set forth in this Section 14.2 and in the shared use
agreement, as though such activities and operations were performed by Antero
hereunder and thereunder, unless such third party is a Qualified Service
Provider (as hereinafter defined), in which event Antero shall be released from
its obligations under this Section 14.2 and the shared use agreement solely to
the extent of the assignment to and assumption by the Qualified Service
Provider, effective as of the effective date of such assignment and assumption. 
Except as set forth above or as may otherwise be agreed upon by the Parties,
Antero (or any assignee thereof) may not assign its rights under this Section
14.2 or the shared use agreement except in connection with the assignment of
this Agreement by Antero in accordance with Article 15.  A “Qualified Service
Provider” means a natural gas midstream services provider (a) that is
experienced in the industry and performs such services in accordance with the
standards that would be followed and complied with by a prudent operator under
similar conditions, and in compliance with applicable laws, rules and
regulations, as determined by MarkWest in its reasonable good faith discretion,
and (b) which, if requested by MarkWest, provides sufficient security of
performance in a form, for an amount and a

 

24

--------------------------------------------------------------------------------


 

term, and from a creditworthy issuer, all as reasonably acceptable to MarkWest,
including, but not limited to an irrevocable letter of credit or guaranty.

 

ARTICLE 15: ASSIGNMENTS

 

15.1                        This Agreement shall extend to and be binding upon
the parties hereto, their successors, and assigns. Subject to the provisions
below, this Agreement and the rights, duties or obligations of the parties
hereunder may be assigned or conveyed in whole or in part; provided, however,
that except as set forth in the following sentence or in Section 14.2, neither
Party shall assign or transfer this Agreement and any rights, duties or
obligations hereunder, without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.  Either Party may make such an
assignment or transfer to an Affiliate without seeking the prior written consent
of the other Party.  A reasonable basis for withholding consent may include (i)
the financial condition of the assignee raising reasonable concern relating to
its ability to perform under this Agreement or (ii) concerns regarding the
administration of this Agreement among multiple assignees of Antero unless the
assignees appoint an agent to represent them in connection with this Agreement
in a manner reasonably satisfactory to the other Party. All assignments and
conveyances of the Gathering System shall be subject to this Agreement,
including the foregoing provisions of this Article 15.  No transfer of, or
succession to, the interest of any Party hereto, either in whole or partially,
shall affect or bind the other Party until the first (1st) day of the month
following the month in which the other Party shall have received written
notification thereof.

 

ARTICLE 16:   MISCELLANEOUS

 

16.1                        The failure of any Party hereto to exercise any
right granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times.

 

16.2                        This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Colorado without regard to
choice of law principles.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

16.3                        This Section 16.3 shall apply to all disputes
between the Parties arising under this Agreement except for disputes pertaining
to claims for indemnification which arise in connection with or grow out of
claims asserted against either Party by a third party.  A dispute that is
subject to this Section 16.3 is referred to herein as a “Dispute.”  When a
Dispute has arisen, either Party may give the other Party written notice of the
Dispute (“Dispute Notice”).  In the event a Dispute Notice is given, the Parties
shall attempt to resolve the Dispute promptly by negotiation between executives
who have authority to settle the controversy and who are at a higher level of
management than the persons with direct responsibility for the matter.  Within
ten (10) days after delivery of the Dispute

 

25

--------------------------------------------------------------------------------


 

Notice, the receiving Party shall submit to the other a written response. 
Thereafter, the executives shall confer in person or by telephone promptly to
attempt to resolve the Dispute.  All reasonable requests for information made by
one Party to the other will be honored.  If the Dispute has not been resolved by
negotiation within twenty (20) days of the Dispute Notice, or if the Parties
have failed to confer within twenty (20) days after the Dispute Notice, the
Parties shall endeavor to settle the Dispute by non-binding mediation under the
CPR Mediation Procedure in effect on the date of this Agreement.  Unless
otherwise agreed, the Parties will select a mediator from the CPR Panels of
Distinguished Neutrals (“CPR Panel”).  If the Parties cannot agree on a
mediator, CPR, upon receipt of advice from any of the Parties that they cannot
agree on a mediator, will promptly appoint a mediator from the CPR Panel.  All
negotiations and proceedings pursuant to this Section 16.3 are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence and any additional confidentiality protections
provided by applicable law.  If the Dispute has not been resolved by mediation
as provided herein within forty-five (45) days following submission of the
Dispute Notice, either Party may pursue any and all remedies that may be
available under this Agreement, applicable law or in equity.

 

16.4                        The Parties agree that (a) MarkWest shall keep all
information provided by Antero to MarkWest pertaining to Antero’s exploration
and development plans, production forecasts, acreage positions and other
non-public information of Antero, and (b) the Parties shall keep the terms of
this Agreement, confidential and not disclose the same to any other persons,
firms or entities without the prior written consent of Antero (in the case of
(a)) or the other Party (in the case of (b)); provided, the foregoing shall not
apply to disclosures that a Party determines, based on advice of counsel, it is
compelled by law or court order to make; or to disclosures to a Party’s
Affiliates or such Party’s or its Affiliates’ employees, directors, officers,
partners, prospective partners or financing sources, purchasers or prospective
purchasers of a Party’s assets or businesses, financial advisors, consultants,
attorneys, banks, or institutional investors, provided those persons, firms or
entities likewise agree to keep this Agreement and/or such information, as
applicable, confidential.

 

16.5                        Any change, modification or alteration of this
Agreement shall be in writing, signed by the Parties; and, no course of dealing
between the Parties shall be construed to alter the terms of this Agreement.

 

16.6                        All exhibits and appendices to this Agreement are
hereby incorporated into and made part of this Agreement for all purposes.  This
Agreement, including all exhibits and appendices, contains the entire agreement
between the Parties with respect to the subject matter hereof, and there are no
oral or other promises, agreements, warranties, obligations, assurances, or
conditions precedent, affecting it.

 

16.7                        The terms and provisions of this Agreement are for
the sole benefit of MarkWest and Antero, and no third party is intended to
benefit herefrom other than the Indemnified Parties.

 

26

--------------------------------------------------------------------------------


 

16.8                        NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES
UNDER ANY INDEMNITY OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY
TO BE LIABLE FOR, NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND
DIRECT DAMAGES, AND EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER
DAMAGES, INCLUDING, WITHOUT LIMITATION, CONSEQUENTIAL, SPECIAL, INDIRECT,
PUNITIVE OR EXEMPLARY DAMAGES.

 

16.9                        This Agreement shall be subject to all applicable
federal, state, and local laws, rules, regulations, and orders affecting either
Antero or MarkWest and that pertain to the Gathering System or the operation
thereof.  In the event any one or more of the provisions of this Agreement shall
be found to be violative of any applicable order, rule, or regulation of any
regulatory body having jurisdiction, or of any valid law of the United States or
any state or other governmental entity having jurisdiction, such provision or
provisions shall be deemed to be modified to the extent necessary to comply with
such order, rule, regulation, or law; provided, however, that in the event that
a material term under this Agreement is so modified, the Parties will, timely
and in good faith, revise and amend this Agreement in a manner which preserves,
as closely as possible, each Party’s business and economic objectives as
expressed by the Agreement prior to such modification.

 

16.10                 Unless otherwise provided herein, any notice, request or
demand which either Party desires to serve upon the other regarding this
Agreement shall be made in writing and shall be considered as delivered when
hand delivered, or when delivery is confirmed by pre-paid delivery service (such
as FedEx, UPS, DHL or a similar delivery service), or when sent via email, or,
if mailed by United States certified mail, postage prepaid, three (3) days after
mailing, or, if sent by facsimile transmission, when receipt is confirmed by the
equipment of the transmitting Party; provided, if sent by email after normal
business hours or if receipt of a facsimile transmission is confirmed after
normal business hours, receipt shall be deemed to be the next Business Day. 
Such notice shall be given to the other Party at the following address, or to
such other address as either Party shall designate by written notice to the
other:

 

If to Antero:

 

ANTERO RESOURCES APPALACHIAN CORPORATION

1625 17th Street

Denver, Colorado  80202

Attn: Vice President—Marketing

Phone: [***]

Fax: [***]

 

27

--------------------------------------------------------------------------------


 

With a copy to:

 

For general notices:

[***]

[***]

 

For gas control, nominations & balancing:

[***]

 

For accounting, legal & financial:

[***]

 

If to MarkWest:

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

1515 Arapahoe Street

Tower 1, Suite 1600

Denver, CO    80202

Attn:  Chief Operating Officer

Phone:  [***]

Facsimile:  [***]

 

With a copy to:

 

MarkWest Liberty Midstream & Resources, L.L.C.

1515 Arapahoe Street

Tower 1, Suite 1600

Denver, CO    80202

Attn:  General Counsel

Phone:  [***]

Facsimile:  [***]

 

16.11                 In the event any published price index referred to in this
Agreement ceases to be published, the Parties shall mutually agree to an
alternative published price index representative of the published price index
referred to in this Agreement.

 

16.12                 This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.

 

28

--------------------------------------------------------------------------------


 

[signature page follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
set forth above.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

30

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

Lateral Annex – Zinnia and Middle Point Laterals

Compressor Station Annex – Zinnia Compressor Station

Compressor Station Annex – Middle Point Compressor Station

Compressor Station Annex – Sherwood Compressor Station

 

31

--------------------------------------------------------------------------------


 

LATERAL ANNEX TO GAS GATHERING AND COMPRESSION AGREEMENT (SHERWOOD) — ZINNIA AND
MIDDLE POINT LATERALS

 

This Lateral Annex (“Annex”) dated April 16, 2012 to Gas Gathering and
Compression Agreement (Sherwood) is between MarkWest Liberty Midstream &
Resources, L.L.C. (“MarkWest”) and Antero Resources Appalachian Corporation
(“Antero”).

 

A.                                    Antero and MarkWest are parties to that
certain Gas Gathering and Compression Agreement (Sherwood) dated as of April 16,
2012 (as amended or restated, the “Agreement”).

 

B.                                    This Annex is a Lateral Annex entered into
pursuant to the Agreement.

 

C.                                    Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

NOW THEREFORE, MarkWest and Antero hereby agree as follows:

 

1.                                      The Parties hereby agree to the addition
of the following Lateral(s) to the Agreement and to the terms set forth below
relating to such Lateral(s), as contemplated by the Agreement:

 

 

Lateral(s)

 

Zinnia Lateral and Middle Point Lateral

 

 

 

Route

 

As reflected in the attached Schedule 1

 

 

 

Initial Receipt Points

 

1.              The inlet of MarkWest’s two (2) phase separator immediately
upstream of the Zinnia Compressor Station, which separator shall be at a
mutually agreeable location at or near the property boundary of the Zinnia
Compressor Station;

 

2.              The inlet of MarkWest’s two (2) phase separator immediately
upstream of the Middle Point Compressor Station, which separator shall be at a
mutually agreeable location at or near the property boundary of the Middle Point
Compressor Station;

 

3.              The inlet of the meter installed by MarkWest downstream of the
compression facilities installed by or on behalf of Antero and known as the “ETC
Tichenal Receipt Point”; and

 

4.              The inlet of the meter installed by MarkWest downstream of the
compression facilities installed

 

--------------------------------------------------------------------------------


 

 

 

by or on behalf of Antero and known as the “Enerven Tichenal Station Receipt
Point”, each as reflected in the attached Schedule 1.

 

 

 

Pipe diameter

 

Zinnia Lateral:  At least [***]

Middle Point Lateral:  At least [***]

 

 

 

Estimated footage

 

Zinnia Lateral:  [***]

Middle Point Lateral:  [***]

 

 

 

Measurement Facility Capacities

 

MarkWest shall construct measurement facilities at the Measurement Points for
the following Receipt Points, with capacities equal to at least [***]]% of the
quantities set forth for such Receipt Points below, but in any event not to
exceed [***] MMcf per day at any such Receipt Point: 

 

 

 

 

 

Zinnia Compressor Station:

[***] MMcf per day

 

 

 

 

 

 

Middle Point Compressor Station:

[***] MMcf per day

 

 

 

 

 

 

ETC Tichenal Receipt Point:

[***] MMcf per day

 

 

 

 

 

 

Enerven Tichenal Station Receipt Point:

[***] MMcf per day

 

 

 

 

Maximum allowable operating pressure

 

At least [***] psig

 

 

 

Required Effective Date

 

December 31, 2012

 

 

 

Gathering Fee

 

$[***] per Mcf

 

 

 

Minimum Gathering Fee

 

$[***] per Accounting Period in the aggregate for the Zinnia and Middle Point
Laterals

 

 

 

Tier 1 Capacity

 

Antero’s aggregate combined Tier 1 Capacity for the Zinnia Lateral and Middle
Point Lateral is [***] MMcf per day, subject to the following:

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

 

 

1.              Of this aggregate amount:

 

a.              The Tier 1 Capacity allocated to the Zinnia Lateral at any time
shall not exceed [***] MMcf per day, and MarkWest shall not be obligated to take
delivery of Antero’s Gas in excess of [***] MMcf per day in the aggregate at all
Receipt Points on the Zinnia Lateral (excluding, for the avoidance of doubt, Gas
entering the Zinnia Lateral through the Middle Point Lateral) (it being
understood that Antero’s Tier 1 Capacity on the Zinnia Lateral downstream of the
junction of the Zinnia Lateral and the Middle Point Lateral is [***] MMcf per
day);

 

b.              The Tier 1 Capacity allocated to the Middle Point Lateral shall
not exceed [***] MMcf per day, and MarkWest shall not be obligated to take
delivery of Antero’s Gas in excess of [***] MMcf per day in the aggregate on all
Receipt Points on the Middle Point Lateral; and

 

c.               MarkWest shall not be obligated to take delivery of Antero’s
Gas in excess of [***] MMcf per day in the aggregate at all Receipt Points on
the Zinnia Lateral and the Middle Point Lateral; and

 

2.              The amount of Antero’s Gas that MarkWest may receive at the
Receipt Points for the Zinnia Lateral and the Middle Point Lateral located at
the Zinnia Compressor Station and Middle Point Compressor Station (the
“Applicable Compressor Stations”) at any time is dependent upon and limited by
the amount of compression capacity installed at the Applicable Compressor
Stations pursuant to the Compressor Station Annexes for the Applicable
Compressor Stations.  Until Antero has elected to increase the

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

 

 

compression capacity at the Applicable Compressor Stations to equal the Tier 1
Capacity for each Lateral set forth above, the actual amount of Antero’s Gas
that MarkWest can receive at such Receipt Points will be limited to the amount
of the compression capacity at the Applicable Compressor Stations.

 

2.                                      This Annex may be executed in any number
of counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.  The Agreement, as modified by this Annex,
remains in full force and effect.  In the event of a conflict between the
Agreement and this Annex, the terms of this Annex shall control.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Annex as of the date set
forth above.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Signature Page

Lateral Annex – Zinnia and Middle Point Laterals

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Lateral Annex for Zinnia and Middle Point Laterals

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

COMPRESSOR STATION ANNEX TO GAS GATHERING AND COMPRESSION AGREEMENT (SHERWOOD) –
ZINNIA LATERAL COMPRESSOR STATION

 

This Compressor Station Annex (“Annex”) dated April 16, 2012 to Gas Gathering
and Compression Agreement (Sherwood) is between MarkWest Liberty Midstream &
Resources, L.L.C. (“MarkWest”) and Antero Resources Appalachian Corporation
(“Antero”).

 

A.                                    Antero and MarkWest are parties to that
certain Gas Gathering and Compression Agreement (Sherwood) dated as of April 16,
2012 (as amended or restated, the “Agreement”).

 

B.                                    This Annex is a Compressor Station Annex
entered into pursuant to the Agreement.

 

C.                                    Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

NOW THEREFORE, MarkWest and Antero hereby agree as follows:

 

1.                                      The Parties hereby agree to the addition
of the following Compressor Station to the Agreement and to the terms set forth
below relating to such Compressor Station, as contemplated by the Agreement:

 

 

Compressor Station

 

Zinnia Compressor Station

 

 

 

Location

 

As reflected in the attached Schedule 1

 

 

 

Number of Stages of Compression

 

[***]

 

 

 

Approximate Horsepower to be Installed Initially

 

[***] hp, subject to paragraph 2 below

 

 

 

Initial Inlet Volume Compression Capacity

 

[***] MMcf per day, subject to paragraph 2 below

 

 

 

Initial Dehydration Equipment Capacity

 

[***] MMcf per day

 

 

 

Required Compression Effective Date

 

December 31, 2012

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Compression Fee

 

$[***] per Mcf

 

 

 

Minimum Compression Fee

 

For each Accounting Period, the sum of (i) $[***] plus (ii) the product of
$[***] multiplied by [***].

 

 

 

Installation of Additional Compression

 

During the first [***] ([***]) years after the date of the Agreement, Antero may
request that additional compression be installed at the Zinnia Compressor
Station to compress additional volumes on the terms set forth in this Annex and
in the Agreement. Any additional compression that is requested by Antero during
such [***]period shall be installed by MarkWest at MarkWest’s cost on the terms
set forth in this Annex and in the Agreement, and MarkWest will use commercially
reasonable efforts to install such additional compression as soon as reasonably
practicable and consistent with such timeframe as may be mutually agreed upon by
the Parties. After such [***] period, additional compression may be installed at
the Zinnia Compressor Station upon the mutual agreement of the Parties as set
forth in Section 4.2.c. of the Agreement.

 

2.                                      The Parties acknowledge that of the
[***] compressor unit skids necessary to achieve the initial installed
horsepower of [***] hp and the initial inlet volume compression capacity of
[***] MMcf per day, each as specified above, only [***] of such compressor unit
skids will be installed by the Required Compression Effective Date of December
31, 2012.  Accordingly, until the [***] compressor unit skid is installed and
made operational, the initial installed horsepower of the Zinnia Lateral
Compressor Station shall be [***] hp and the initial inlet volume compression
capacity of the Zinnia Lateral Compressor Station shall be [***] MMcf per day
for all purposes of the Agreement, including the satisfaction of the
requirements for the Compression Effective Date of the Zinnia Lateral Compressor
Station, and including the number of installed horsepower for calculating the
Minimum Compression Fee for the Zinnia Lateral Compressor Station; provided,
however, that from the Minimum Compression Fee Commencement Date for the Zinnia
Lateral Compressor Station until the first day of the Accounting Period
following the end of the first 90-day period after such [***] compressor unit
skid has been installed and made operational and is capable of [***], the
component of the Minimum Compression Fee set forth in item (i) above shall be
reduced from $[***] per Accounting Period to $[***] per Accounting Period. 
MarkWest shall use all reasonable efforts to ensure that such [***] compressor
unit skid is installed and made operational and capable of [***].

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

3.                                      This Annex may be executed in any number
of counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.  The Agreement, as modified by this Annex,
remains in full force and effect.  In the event of a conflict between the
Agreement and this Annex, the terms of this Annex shall control.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Annex as of the date set
forth above.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Signature Page

Compressor Station Annex – Zinnia Compressor Station

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Compressor Station Annex for Zinnia Compressor Station

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

COMPRESSOR STATION ANNEX TO GAS GATHERING AND COMPRESSION AGREEMENT (SHERWOOD) —
MIDDLE POINT LATERAL COMPRESSOR STATION

 

This Compressor Station Annex (“Annex”) dated April 16, 2012 to Gas Gathering
and Compression Agreement (Sherwood) is between MarkWest Liberty Midstream &
Resources, L.L.C. (“MarkWest”) and Antero Resources Appalachian Corporation
(“Antero”).

 

A.                                    Antero and MarkWest are parties to that
certain Gas Gathering and Compression Agreement (Sherwood) dated as of April 16,
2012 (as amended or restated, the “Agreement”).

 

B.                                    This Annex is a Compressor Station Annex
entered into pursuant to the Agreement.

 

C.                                    Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

NOW THEREFORE, MarkWest and Antero hereby agree as follows:

 

1.                                      The Parties hereby agree to the addition
of the following Compressor Station to the Agreement and to the terms set forth
below relating to such Compressor Station, as contemplated by the Agreement:

 

Compressor Station

 

Middle Point Compressor Station

 

 

 

Location

 

As reflected in the attached Schedule 1

 

 

 

Number of Stages of Compression

 

[***]

 

 

 

Approximate Horsepower to be Installed Initially

 

[***] hp

 

 

 

Initial Inlet Volume Compression Capacity

 

[***] MMcf per day

 

 

 

Initial Dehydration Equipment Capacity

 

[***] MMcf per day

 

 

 

Required Compression Effective Date

 

December 31, 2012

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Compression Fee

 

$[***] per Mcf

 

 

 

Minimum Compression Fee

 

For each Accounting Period, the sum of (i) $[***] plus (ii) the product of
$[***] multiplied by [***].

 

 

 

Installation of Additional Compression

 

During the first [***] ([***]) years after the date of the Agreement, Antero may
request that additional compression be installed at the Middle Point Compressor
Station to compress additional volumes on the terms set forth in this Annex and
in the Agreement. Any additional compression that is requested by Antero during
[***] shall be installed by MarkWest at MarkWest’s cost on the terms set forth
in this Annex and in the Agreement, and MarkWest will use commercially
reasonable efforts to install such additional compression as soon as reasonably
practicable and consistent with such timeframe as may be mutually agreed upon by
the Parties. After [***], additional compression may be installed at the Middle
Point Compressor Station upon the mutual agreement of the Parties as set forth
in Section 4.2.c. of the Agreement.

 

2.                                      This Annex may be executed in any number
of counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.  The Agreement, as modified by this Annex,
remains in full force and effect.  In the event of a conflict between the
Agreement and this Annex, the terms of this Annex shall control.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Annex as of the date set
forth above.

 

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Signature Page

Compressor Station Annex –Middle Point Compressor Station

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Compressor Station Annex for Middle Point Compressor Station

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------